Case 18-05263-lrc   Doc 6   Filed 03/04/19 Entered 03/04/19 09:29:01     Desc Main
                             Document     Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: March 4, 2019

                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________
               UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN THE MATTER OF:                        :        CASE NUMBERS
                                         :
STEPHANIE SMITH,                         :        BANKRUPTCY CASE
                                         :        18-67425-LRC
  Debtor.                                :
_________________________                :
                                         :        ADVERSARY PROCEEDING
STEPHANIE SMITH,                         :        NO. 18-05263-LRC
                                         :
      Plaintiff,                         :
                                         :
      v.                                 :
                                         :
HOMEBRIDGE FINANCIAL                     :        IN PROCEEDINGS UNDER
SERVICES, INC.,                          :        CHAPTER 7 OF THE
                                         :        BANKRUPTCY CODE
      Defendant.                         :
           ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

      Before the Court is Defendant Homebridge Financial Services, Inc.’s Motion to

Dismiss (the “Motion”). (Doc. 5). For the following reasons, Defendant’s Motion is

GRANTED.
 Case 18-05263-lrc     Doc 6    Filed 03/04/19 Entered 03/04/19 09:29:01          Desc Main
                                 Document     Page 2 of 6


                                        I. BACKGROUND

       Plaintiff Stephanie Smith filed Chapter 7 bankruptcy on October 16, 2018. (See

Case No. 18-67425-LRC (Bankr. N.D. Ga.), Doc. 1).                The case was dismissed on

November 7, 2018, after Plaintiff’s failure to file certain required documents. (Id., Doc.

14).

       While her bankruptcy case was pending, Plaintiff initiated this action to challenge

the validity of Defendant’s lien. (The Complaint, Doc. 1). Plaintiff asks the Court to strip

Defendant’s lien to the extent that it exceeds the value of her real property, located at 516

Heirloom Drive, Hampton, Georgia 30281 (the “Property”). (The Complaint ¶ 8.)

       On November 15, 2018, after the underlying bankruptcy case was dismissed,

Defendant moved the Court to dismiss Plaintiff’s complaint.           (Doc. 5).    Defendant

maintains that the Court should refuse jurisdiction because Plaintiff’s underlying

bankruptcy case has been dismissed. In the alternative, Defendant argues that Plaintiff fails

to state a claim upon which relief may be granted. Plaintiff has not responded to the Motion

and has thereby indicated that the Motion is unopposed. See BLR 7007–1(c) (“Failure to

file a response shall indicate no opposition to the motion.”).

                                         II. DISCUSSION

       Given that the underlying bankruptcy case has been dismissed in an early stage of

this adversary proceeding and Debtor has failed to oppose the Motion, the Court refuses to

retain jurisdiction. Furthermore, even if retaining jurisdiction was proper, the Complaint

fails to state a claim for which relief can be granted.

A. The Court Will Not Retain Jurisdiction

                                              2
Case 18-05263-lrc      Doc 6    Filed 03/04/19 Entered 03/04/19 09:29:01        Desc Main
                                 Document     Page 3 of 6


       Dismissal of an underlying bankruptcy case does not automatically divest the

bankruptcy court of its jurisdiction over an adversary proceeding. Fidelity & Deposit Co.

of Maryland v. Morris (In re Morris), 950 F.2d 1531, 1534 (11th Cir. 1992). Instead, the

court has discretion to determine whether it should continue to hear that case. 11 U.S.C. §

349(b). To make that decision, courts consider: “(1) judicial economy; (2) fairness and

convenience to the litigants; and (3) the degree of difficulty of the related legal issues

involved.” In re Morris, 950 F.2d at 1535. In Morris, a building contractor had initiated

an adversary proceeding in his Chapter 11 reorganization to recover money he had earned

during a project. Id. at 1533. About four years after the Chapter 11 proceeding had been

filed, the bankruptcy court dismissed the underlying case on the ground that the debtor had

failed to file a reorganization plan. Id. Despite dismissing the underlying proceeding, the

bankruptcy court decided to retain jurisdiction and proceeded to set the case for trial. Id.

After the trial had concluded and judgment was entered in the debtor’s favor, the defendant

appealed and the district court reversed the bankruptcy court’s decision to retain

jurisdiction. Id. On appeal, the Eleventh Circuit reversed the district court’s decision,

finding that because the adversary proceeding had been pending for four years, judicial

economy and fairness to the litigants weighed heavily in favor of retaining jurisdiction. Id.

at 1535.

       Yet, cases like Morris, where the court retains jurisdiction, are the exception, not

the rule. See Clift v. Gustafson (In re Gustafson), 316 B.R. 753, 758 (Bankr. S.D. Ga.

2004). Normally, if the underlying bankruptcy case is dismissed in the early stages of an

adversary proceeding, the bankruptcy court will not retain jurisdiction. See, e.g., Hargon

                                             3
 Case 18-05263-lrc     Doc 6    Filed 03/04/19 Entered 03/04/19 09:29:01         Desc Main
                                 Document     Page 4 of 6


v. Ocwen Loan Servicing, LLC (In re Hargon), 581 B.R. 911 (Bankr. N.D. Ga. 2018)

(dismissing a case where the underlying bankruptcy was dismissed three months after the

adversary proceeding began); Sneed v. Resurgent Capital Servs., LLC (In re Sneed), 2015

WL 2170013, at *2 (Bankr. N.D. Ga. Apr. 13, 2015) (finding dismissal was appropriate

where the underlying bankruptcy case was dismissed one month after the adversary

proceeding began).

       The Court sees no reason to retain jurisdiction in this case. Unlike Morris, this case

was only pending for a little over two months and was still in the pleading stage before the

underlying case was dismissed.       Thus, judicial economy does not support retaining

jurisdiction. Additionally, Plaintiff’s failure to respond to the Motion supports finding that

she would not be unfairly burdened by having to litigate her claims elsewhere. Because

the first and second factors weigh heavily against retaining jurisdiction, the Court

concludes that dismissal is appropriate.

B. Plaintiff Fails to State a Claim for Which Relief Can be Granted

       Even if retaining jurisdiction was appropriate in this case, the Complaint fails to

state a claim for which relief can be granted. In reviewing a motion to dismiss, the Court

accepts the facts as stated in the pleadings and views them in the light most favorable to

the nonmoving party. See Hoffman-Pugh v. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002);

McMillen v. Syndicated Office Sys., Inc. (In re McMillen), 440 B.R. 907, 910 (Bankr. N.D.

Ga. 2010) (Bihary, B.J.) ("[A] judgment on the pleadings is appropriate when there are no

issues of material facts in dispute, and judgment may be rendered by considering the



                                              4
    Case 18-05263-lrc         Doc 6       Filed 03/04/19 Entered 03/04/19 09:29:01                        Desc Main
                                           Document     Page 5 of 6


substance of the pleadings and any judicially noticed facts."). “A complaint may not be

dismissed unless the plaintiff can prove no set of facts which would entitle him to relief.”

Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992)

         In the Complaint, Plaintiff seeks to strip Defendant’s lien to the extent it exceeds

the value of the Property, pursuant to 11 U.S.C. § 1322(b) and in reliance on Tanner v.

FirstPlus Financial, Inc. (In re Tanner), 217 F.3d 1357 (11th Cir. 2000). Section 1322(b)

is only available in Chapter 13 cases. Because Plaintiff’s petition was filed under Chapter

7, § 1322(b) does not apply. 1 Accordingly, the Complaint fails to state a claim for which

relief can be granted.

                                                 CONCLUSION

         Finding that retaining jurisdiction would be inappropriate and that Plaintiff has

failed to state a claim for which relief can be granted, it is

         ORDERED that Defendant’s Motion to Dismiss (Doc. 5) is GRANTED, and the

above-styled proceeding is DISMISSED.

                                           [END OF DOCUMENT]




1
 To the extent that Plaintiff attempts to use 11 U.S.C. § 506 to strip Defendant’s lien, such relief is not available in a
Chapter 7 case. Bank of Am., N.A. v. Caulkett, 135 S. Ct. 1995, 1999 (2015); Dewsnup v. Timm, 502 U.S. 410, 417
(1992).

                                                            5
Case 18-05263-lrc   Doc 6   Filed 03/04/19 Entered 03/04/19 09:29:01   Desc Main
                             Document     Page 6 of 6


DISTRIBUTION LIST

Howell A. Hall
Shapiro, Pendergast & Hasty, LLP
211 Perimeter Center Parkway
Suite 300
Atlanta, GA 30346

Stephanie Smith
516 Heirloom Dr.
Hampton, GA 30058

Edwin K. Palmer
P.O. 1284
Decatur, GA 30031




                                       6
